internal_revenue_service number release date index number ------------------------- -------------------------------- -------------------------- --------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b04 plr-137917-12 date date parent sub new parent country a state b state c business d year year year market e legend -------------------------------------------------------------- -------------------------------------------------------------- ------------------------ -------------------------------------------------------------- -------------------------------------------------------------- ------------------------ -------------------------------- ------------ --------- -------------- -------------------------------------------------------- ------- ------- ------- ------------------------------------------------------------- plr-137917-12 market f dear ---------------- ------------------ this letter responds to your request for rulings dated date together with supplemental information provided on october and date regarding certain federal_income_tax consequences under the internal_revenue_code_of_1986 as amended the code and the regulations thereunder of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted information representations and other data may be required as part of the audit process request verification of in support of ruling the the summary of facts parent is a publicly traded country a corporation whose sole asset is all the common_stock of sub the principal office of parent is located in state b all of parent’s employees and a majority of its directors are u s citizens or residents sub is a domestic_corporation that conducts business d solely in the united_states as part of its business d operations sub owns significant united_states real_property interests within the meaning of sec_897 usrpis and is therefore a united_states_real_property_holding_corporation under sec_897 usrphc as such the stock of sub held by parent constitutes a usrpi under sec_897 beginning in year shares of parent were traded on market e market e is established in country a shares of parent have also been traded in the united_states on market f since year and in year parent delisted its shares from market e year sec_1 and are not consecutive proposed transaction parent has represented that for valid business reasons it would like to reincorporate into the united_states parent will file a certificate of domestication and a certificate of incorporation as provided under the general corporation laws of state c establishing parent as a state c_corporation new parent parent intends that the domestication will qualify as a reorganization under sec_368 plr-137917-12 representations the following representations have been made with respect to the proposed transaction a b c d e f g the domestication will to the best of parent's knowledge and belief qualify as a reorganization under sec_368 in which no gain_or_loss is recognized to parent on the constructive transfer of usrpis to new parent pursuant to sec_897 the reorganization any shareholder of parent that is a united_states_person will be required to the extent provided by sec_1_367_b_-3 to include in its income as a deemed_dividend the all_earnings_and_profits_amount within the meaning of sec_1_367_b_-2 if any with respect to its stock in parent or recognize gain with respect to its stock in parent under sec_1_367_b_-3 in connection with the reorganization the new parent stock constructively received by parent in connection with the reorganization will be stock of a domestic_corporation that is a usrphc and a usrpi parent has not made an election to be treated as a domestic_corporation under sec_897 the conditions of sec_1_897-5t will be satisfied with respect to any foreign shareholders of parent who receive shares of new parent in the reorganization other than those shareholders with respect to whom the shares would have qualified for the regularly_traded exception of sec_897 if parent had been a domestic_corporation the conditions of sec_1_897-5t including by reference the filing_requirements of sec_1_897-5t as modified by notice_89_57 c b will be satisfied parent will pay an amount equal to any taxes that sec_897 would have imposed upon all persons who had disposed of interests in parent or a corporation from which such assets were acquired in a transaction described in sec_381 as if it were a domestic_corporation on the date of each such disposition during the period beginning on the date that is years prior to the date of the reorganization and ending on the date of the reorganization this amount will include any interest as determined under sec_6621 that would have accrued had tax actually been due with respect to the disposition plr-137917-12 law sec_897 and sec_1_897-5t generally require that if a foreign_corporation makes a distribution including a distribution in liquidation or redemption of a usrpi to a shareholder then the foreign_corporation must recognize any gain but not loss on the distribution the gain recognized is the excess of the fair_market_value of the usrpi at the time of the distribution over its adjusted_basis sec_1_897-5t generally provides that a foreign_corporation must recognize gain upon a distribution of stock of a usrphc to its shareholders in connection with a reorganization pursuant to the exception provided in sec_897 gain is not required to be recognized by the foreign_corporation if the requirements of sec_1_897-5t through c are satisfied pursuant to notice_89_85 1989_2_cb_403 a foreign_corporation will not be required to recognize gain on the distribution of the stock of a usrphc under sec_1_897-5t if the foreign_corporation pays an amount equal to any taxes that sec_897 would have imposed on all persons who had disposed of interests in the foreign_corporation or a corporation from which such assets were acquired in a transaction described in sec_381 after date as if it were a domestic_corporation on the date of each of such dispositions the toll_charge and if the conditions of current treas reg sec_1_897-5t and c are met notice_2006_46 2006_1_cb_1044 amended this requirement to generally provide a year look back period for computing the toll_charge rulings based solely on the information submitted and on the representations set forth above we rule as follows on the proposed transaction parent will recognize no gain_or_loss on the transfer of the sub stock to new parent in exchange for new parent stock under sec_361 and sec_897 and sec_1_897-6t parent will recognize no gain_or_loss on the distribution of the new parent stock to its shareholders under sec_361 and sec_897 and sec_1_897-5t by reason of satisfying the exception provided in notice_89_85 as modified by notice parent will be considered to have met the requirement of sec_1_897-5t on the distribution of the new parent stock to a foreign shareholder under sec_897 if the shares of parent stock held by the foreign shareholder immediately before the reorganization would have qualified for the regularly_traded exception of sec_897 if plr-137917-12 parent had been a domestic_corporation and the new parent shares of the foreign shareholder will qualify for the exception after the reorganization the requirement of sec_1_897-9t does not apply to parent for purposes of computing the toll_charge caveats except as expressly provided herein no opinion is expressed about the tax treatment of the reorganization or any other transaction or item mentioned in this letter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the foregoing that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the reorganization qualifies as a reorganization within the meaning of sec_368 of the code ii whether parent has properly computed the toll_charge as required under notice_89_85 and notice_2006_46 including whether it has correctly determined the extent to which foreign persons disposing of interests in parent during the 10-year look back period provided under notice_2006_46 would not have been subject_to tax under sec_897 by reason of the stock of parent being regularly_traded on an established_securities_market during this period under sec_897 sec_1_897-1 sec_1_897-1 and sec_1_897-9t iii whether parent is a pfic within the meaning of sec_1297 if it is determined that parent is a pfic no opinion is expressed with respect to the application of sec_1291 through to the reorganization in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may recognition notwithstanding any other provisions of the code require gain iv v the withholding responsibilities of parent under sec_1445 and the regulations thereunder to the extent not otherwise specifically ruled upon above any other consequence under sec_367 on any transaction in this letter_ruling procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-137917-12 a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively any taxpayers filing their tax returns electronically may satisfy this requirement by attaching a statement to the returns that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b bailey senior technical reviewer branch office of associate chief_counsel international enclosure copy for purposes
